 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDEthel J. Hinz, As an Individual and as Executrix of the Estateof Lester F. Hinz,d/b/a MyersCeramic Products Co.andWalter Dzielak.Case No. 2O-CA-240.December 21, 1962DECISION AND ORDEROn August 27, 1962, Trial Examiner Howard Myers issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in unfair laborpractices and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Intermediate Report.Thereafter,the General Counsel filed exceptions to the Intermediate Report and asupporting brief.The Respondent also filed a brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the entire rec-ord, including the Intermediate Report,' the exceptions, and the briefs,and finds merit in the exceptions of the General Counsel.Accordingly,the Board adopts only those findings, conclusions, and recommenda-tions of the Trial Examiner that are specifically mentioned herein-after.1.We find, in disagreement with the Trial Examiner, that theRespondent violated Section 8(a) (3) and (1) of the Act by closingher plant and laying off employees on October 16,1961.As described more fully in the Intermediate Report, the Respondent,Mrs. Ethel Hinz, who is sole owner of Myers Ceramic Products Co.,is engaged in the manufacture, sale, and distribution of ceramic tile.Early in October 1961, employees Walter Dzielak, the Charging Partyherein, and Carl Cook commenced an organizing campaign among theemployees at the Respondent's plant. By October 11, a majority of theemployees had signed authorization cards for United Brick & ClayWorkers of America, AFL-CIO, hereinafter referred to as the Union.On that date, the Union sent a certified letter to the Respondent stat-ing that it represented a majority of her employees and requestingrecognition.The letter was received by the Respondent on October 12,1962.2 On Sunday, October 15, the Respondent mailed letters to all'We hereby correct the following inadvertent error in the Intermediate Report: Theword "not" shall be inserted in the appropriate place to reflect Mrs Hinz' testimony thatshe didnot"tellMr. Dzielak that . . . the contract depended on having no union atthe plant"2 In spite of the Respondent's denialof knowledge of the contents of this letter, hersignature on the return receipt establishes that she received the letter on October 12.140 NLRB No. 33. MYERS CERAMIC PRODUCTS CO.233employees informing them that the plant would close immediately,"due to the large inventory of unsold products on hand." Prior to thebeginning of the first shift on Monday, October 16, the Respondenttold Foreman Maderios to close the plant immediately.Maderios theninformed the employees of the Respondent's decision,' and the plantwas closed before work commenced that morning.The Trial Examiner found that the Respondent had closed the plantfor economic reasons and therefore did not violate the Act.He reliedprimarily on the facts that the Respondent's business had been slowfor a long period prior to the shutdown and the inventory at the planthad been increasing, so that by October 16, the inventory of finishedtile,was about 1 million square feet; that the Respondent had con-sidered closing the plant in the past and discussed this possibility withForeman Maderios and other supervisory personnel ; and that theRespondent's son, who was general manager of the plant, had beenrecalled by the Army, and the Respondent felt that she was insuffi-ciently experienced to run the plant herself.While these factors relied on by the Trial Examiner may indicatethat the Respondent had intended to close the plant for economicreasons at some indefinite date in the future, in our view they donot establish that this was the reason for the precipitate shutdownof the plant on October 16.We find rather that the Respondent de-cided to close the plant on October 16 and not on some later datein order to avoid dealing with the Union, which had requested recogni-tion as representative of Respondent's employees 4 days earlier.Thisis established by the following factors : (1) The Respondent closed theplant within 4 days after she received a request for recognition fromtheUnion;' (2) the decision to close the plant was made by theRespondent without consulting other management personnel, despite.the fact that, as the Trial Examiner found, the Respondent, becauseof her lack of business experience, had delegated all responsibilityin running the plant to Foreman Maderios, to her son, who was thegeneral manager, and to her daughter;,' (3) notice that any suchaction was contemplated was first given by the Respondent to the3When the employees came to workon Monday morning,they had notyet received theletters aunounciug the closing, which the Respondent had sent to the employees onSunday,October 15'Preston Feed Corporation,124 NLRB629, enfd 309F 2d 346 (CA. 4). while theletters sent by the Respondent stating thatthe plant wasbeing closed were datedOctober 5,which was priorto the Union'sdemand for recognition,the recordestablishesthat when the Respondent originally wrote those letters, she had no particular closingdateinmind,that she hoped she would not have to send them, and that she did notdecide to send them untilafterthe Union's demand for recognition.6Rspiey Manufacturing Company,138NLRB 1452. Althoughthe Trial Examiner foundthat Respondent had spoken to Foreman Maderios about closing the plant on several occa-sions in the past, these discussions were of a general nature and related to the conditionof the business and not to the specific possibility of closing the plant on October 16.Respondent does not contend that she had anydiscussion with Madeiiosabout closingthe plant in the period immediately preceding the shutdown. 234DECISIONSOF NATIONALLABOR RELATIONS BOARDforeman or to employees on the very morning of the closing; " and(4) the Respondent failed to produce company records or other proofindicating that there was an economic necessity for closing the plant onOctober 16.'Although the Trial Examiner found that on October 16the Respondent had on hand a large inventory of tile, ForemanMaderios testified,without contradiction,that on a number of occa-sions in the past the Respondent had had similarly large inventoriesand had not closed the plant, and that approximately one-quarterof the inventory as of October 16 consisted of a type of tile whichwas no longer marketable and which had been on hand for a numberof years.In view of the foregoing,particularly the timing of the closingimmediately after the Union's demand for recognition,its precipitatenature, and the failure of the Respondent to offer persuasive evidencethat there was an economic basis for the October 16 closing, we findthat, even though it may have been necessary for the Respondent toclose the plant for economic reasons at a later date, she acceleratedthe closing of the plant because of the Union's demand for recognitionon October 12.We accordingly find that the resulting layoff of em-ployees violated Section 8(a) (3) and(1) of the Act"2.We find,however, in agreement with the Trial Examiner, andfor the reasons stated by him, that the Respondent did not violateSection 8(a) (3) and(1) of the Act by failing to recall employeesWalterDzielak, Carl Cook, Pedro Cortez,and Jack Horton when thetile trim department was reopened on October 30, 1961.3.We also find,in agreement with the Trial Examiner, that theRespondent did not interfere with, restrain,or coerce employees inviolation of Section 8(a) (1) of the Act by offering benefits to em-6Ripley Manufacturing Company, supra.ZMorrison Motor Freight,Inc,137 NLRB 933 ;Tabulating Card Company,Incorporated,123 NLRB 62, 73, enfd 272 F 2d 710 (CA 3).9 Ox-Wall Products Manufacturing Co , Inc, et at,135 NLRB 840, enfd. 301 F. 2d 878(C.A. 2) ; see alsoBrown-Dunkin Company, Inc,125 NLRB 1379, enfd. 287 F 2d 17(C.A. 10).As we indicated inOx-Wall Products Manufacturing Co, Inc., et al, supra,we respectfully disagree with two circuit court decisions,N.L.R.B. v. Rapid Bindery, Inc.& Frontier Bindery Corp ,293 F. 2d 170 (C A. 2), andN L R.B v. J. M. Lassing,et al.,d/b/a Consumers Gasoline Stations,284 F. 2d 781(CA 6), cert. denied 366 U.S. 909Those cases held in effect that a respondent employer does not violate Section 8(a)(3)by accelerating the termination of its business or the moving of its plant because of theadvent of a unionMoreover, those cases are distinguishable from the instant case. Inthose cases, the preponderant motive for the acceleration was business necessity ; thatis,reasonably anticipated increased costs, including the cost which might result from theunionization of employeesIn the instant case, however, the Respondent does not con-tend that the economic problem confronting the Respondent-the large amount of inven-tory-was one which would be adversely affected by the advent of the Union, so as tojustify the acceleration of the closing upon receipt of the demand for recognition.WhileMember Leedom dissented inOx-Walland would have found that Respondent did notviolate Section 8(a) (3) by moving its plant, this position was based on the view that theacceleration by the employer of the transfer of its plant was also for economic reasons.However, where, as here, the employer decides to close its plant at an earlier date be-cause of the advent of the Union, Member Leedom agrees that such conduct violatesSection 8(a) (3). MYERS CERAMIC PRODUCTS CO.235ployees if they rejected the Union and by threatening them with re-prisals if they joined the Union.We also agree with the Trial Exam-iner that the Respondent did not violate Section 8(a) (4) of the Actby conditioning the reinstatement of employee Cortez on his using hisinfluence to have the unfair labor practices against the Respondentwithdrawn. In recommending the dismissal of those allegations ofthe complaint, the Trial Examiner credited the testimony of thosewitnesses appearing for the Respondent and discredited the testimonyof the General Counsel's witnesses whenever it conflicted with testi-mony for the Respondent. As a clear preponderance of all the relevantevidence does not convince us that the Trial Examiner's credibilityresolutions were incorrect, we shall not overrule them.'TIIE EFFECTSOF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-nection with the operations of Myers Ceramic Products Co., as setforth in section I of the Intermediate Report, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order her to cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act.We have found that on October 16, 1961, the Respondent discrimina-torily accelerated the closing of her plant.However, as we have alsofound that, even absent the unfair labor practices, the Respondentmight have been forced to close the plant at a subsequent time foreconomic reasons, we shall not order the Respondent to resume anyportion of her business which is not presently in operation.1°We havealso found that by discriminatorily closing her plant on October 16,1961, the Respondent laid off employees in violation of Section8(a) (3).While it is possible that some of the discriminatorily laid-off employees might have been affected by a nondiscriminatory shut-down taking place at a later time, the record furnishes no basis fordetermining the order in which they might have been laid off or dis-charged.Under these circumstances, we shall order the Respondent tooffer those employees who were discriminatorily laid off on Octo-ber 16, 1961, and who have not been recalled for employment, im-eStandard Dry Wall Products.Inc,91 NLRB 544.10Respondent reopened the tile trim department on October 30, 1961,and, so far asappears from the record,this department is still in operation. 236DECISIONSOF NATIONAL LABOR RELATIONS BOARDmediate and full reinstatement to their former or substantially equiv-alent positions," without prejudice to their seniority and other rightsand privileges, and, in the event that there is insufficient work for allsuch employees, to dismiss, if necessary, all persons who were newlyhired after the discriminatory layoff of October 16. If there is notthen sufficient work available for the remaining employees and thoseto be offered reinstatement, all available positions shall be distributedamong them without discrimination against any employee because ofconcerted activities, in accordance with the system of seniority orother nondiscriminatory practices heretofore applied by the Respond-ent in the conduct of her business.The Respondent shall place thoseemployees, if any, for whom no employment is available after suchdistribution on a preferential list, with priority in accordance withsuch system of seniority or other nondiscriminatory practice hereto-fore applied by the Respondent in the conduct of her business, andthereafter offer them reinstatement as such employment becomes avail-able and before other persons are hired for such work.12We shall also order the Respondent to make whole the employeesdiscriminatorily laid off on October 16, 1961, for any losses they mayhave suffered because of the Respondent's discrimination, by paymentto each of them a sum of money equal to the amount that he normallywould have earned as wages from the date of such discrimination to thedate of the offer of reinstatement, or placement on a preferential list,the case may be, less his net earnings during said period, the back-pay to be computed on a quarterly basis in the manner established bythe Board in F.W. Woolworth Company.13Earnings in one quartershall have no effect upon the backpay liability for any other such pe-riod.We shall also order the Respondent to preserve and, upon re-quest, make available to the Board payroll and other records necessaryto determine employment rights and the amount of backpay due.As it is possible, however, that one or more of these employees mighthave been laid off even if the Respondent had not engaged in any un-fair labor practices, this possibility will be taken into considerationin determining the amounts of backpay due to these employees in com-pliance with our Order herein.In view of the nature of the Respondent's unfair labor practices,the commission by the Respondent of similar and other unfair laborpractices may be anticipated.We shall therefore order that the Re-"We arc' deferring to the comnlianep stage of thin proceeding the resolution of theissueswhetherinMay and June employees Horton and Cortez were reinstated to theirformer or substantially equivalent positions12United ButchersAbattoir, Inc,123 NLRB946, 959-960is 90 NLRB289Interestat the rate of 6 percentper annum shall be added to thebackpay tobe computed in the mannerset forthinIsisPlumbing&HeatingCo., 138NLRB716.Member Leedom, for the reasonsset forthin his dissenting opinion inIsis,would not award interest on the backpay obligation. MYERS CERAMIC PRODUCTS CO.237spondent cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act.CONCLUSIONS Or LAW1.Ethel J. Hinz, As an Individual and as Executrix of the Estateof Lester F. Hinz, d/b/a Myers Ceramic Products Co., Santa Clara,California, is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.United Brick & Clay Workers of America, AFL-CIO, is a labor'organization within the meaning of Section 2(5) of the Act.3.By accelerating the shutdown of her plant in order to avoid ne-gotiating with United Brick & Clay Workers of America, AFL-CIO,thereby discharging employees employed at the plant, the Respondenthas engaged in discrimination with regard to hire and tenure of em-ployment of her employees within the meaning of Section 8(a) (3) ofthe Act.4.By the foregoing conduct the Respondent has interfered with,restrained, and coerced her employees in the exercise of rights guaran-teed them by Section 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaning of Section8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.6.The Respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (a) (4) of the Act.7.The Respondent has not engaged in other unfair labor practiceswithin the meaning of Section 8(a) (1) and (3) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Ethel J. Hinz,As an Individual and as Executrix of the Estate of Lester F. Hinz,d/b/a Myers Ceramic Products Co., Santa Clara, California, her offi-cers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Brick & Clay Workersof America, AFL-CIO, or any other labor organization of her em-ployees, by discriminatorily discharging, laying off, or refusing toreinstate such employees or in any other manner discriminating inregard to their hire or tenure of employment or any term or condi-tion of employment except as authorized by Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any other manner, interfering with, restraining, or coercingher employees in the exercise of their right to self-organization, toform, join, or assist the aforesaid labor organization, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, orto refrain from any and all such activities, except to the extent thatsuch rights may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to the following-named individuals immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of pay theymay have suffered by reason of the discrimination against them, in themanner set forth in the section herein entitled "The Remedy" :William CareyJohn M. HouseCarl J. CookAndres J. NavarroLeonard L. CortezLorenzo J. NavarroPedro L. CortezThomas J. NavarroJose S. De FariaFernando OliveiraWalter DzielakJose M. SanchezHerculano I. FreitasEdward A. TarotJulio FreitasTony ViscontiJoaquin C. GonsalvesJames R. WhiteJack K. Horton(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary for determination of the amount of back-pay due and the right of reinstatement under the terms of this Order.(c)Post at her plant in Santa Clara, California, copies of the at-tached notice marked "Appendix." 14Copies of said notice, to befurnished by the Regional Director for the Twentieth Region, shall,after being duly signed by Respondent, be posted immediately uponreceipt thereof, and be maintained by her for 60 consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by anyother material.14In the event that this Order is enforced by a decree of a United States Court ofAppeals, there 'shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " MYERS CERAMIC PRODUCTS CO.239(d)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges violations of the Act other than thosefound herein.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in United Brick & ClayWorkers of America, AFL-CIO, or any other labor organizationof our employees, by discharging, laying off, refusing to reinstate,or in any other manner discriminating in regard to their hire ortenure of employment or any term or condition of employment,except as authorized by Section 8 (a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of their right to self-organization,to form, join, or assist the aforesaid labor organization, or anyother labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.WE WILL offer to the following-named employees immediate andfull reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights andprivileges :William CareyJohn M. HouseCarl J. CookAndres J. NavarroLeonard L. CortezLorenzo J. NavarroPedro L. CortezThomas J. NavarroJose S. De FariaFernando OliveiraWalter DzielakJose M. SanchezHerculano I. FreitasEdward A. TarotJulio FreitasTony ViscontiJoaquin C. GonsalvesJames R. WhiteJack K. Horton 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make the aforementioned individuals whole for anyloss of pay they may have suffered by reason of the discrimina-tion against them.ETIIEL J. Hu z, As AN INDIVIDUAL ANDAS EXECUTRIX OF THE ESTATE OF LESTERF. HINZ, D/B/A MYERS CERAMIC PIIOD-UCTS CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act after discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from thedate of posting,and must not be altered,defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 830 Market Street, San Francisco 2, California,Telephone No.Yukon 6-3500,Extension 3191, if they have any question concerningthis notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge andan amendedcharge duly filed on March 6 and April 25, 1962,respectively, byWalter Dzielak, the General Counsel of the National Labor Rela-tions Board, respectively called herein the General Counsel 1 and the Board, throughthe Regional Director for the Twentieth Region (San Francisco, California),issueda complaint, dated May 10, 1962, against Ethel J. Hinz, As an Individual and asExecutrix of the Estate of Lester F. Hinz, d/b/a Myers Ceramic Products Co.,herein called either Respondent or Mrs. Hinz, alleging that Respondenthas engagedin and is engagingin unfair labor practices affecting commerce within themeaningof Section 8(a)(1) and (3) and Section 2(6) and (7) of the National LaborRelations Act, as amended from time to time, 61 Stat. 136, herein called the Act.Copies of the charges and complaint, together with notice of hearing thereon,were duly served upon Respondent and copies of the complaint and notice ofhearing were duly served upon DzielakSpecifically, the complaint, as amended at the hearing, alleged thatRespondent:(1) on certain stated dates (a) offered and promised a bonus and other benefitsto her employees if they would disavow the United Brick & Clay Workers, AFL-CIO,herein called the Union, as their collective-bargaining representative, (b) offeredand promised her employees a medical plan, a change in the system of wage payments,and other benefits if they would vote against the Union in the impending Board-conducted election, and (c) threatened and warned her employees that she wouldnot resume full operation and recall and reinstate her employees if they voted forthe Union in the said election; (2) on or about October 16, 1961, closedthe plant'soperations and warehouse and locked out 19 named employees "because of [herlsuspicion and belief, and because [she] had been notified and advised by the Unionthat a substantial number" of her employees had joined or assisted the Union and haddesignated and selected it as their collective-bargaining representative; (3) on orabout October 30, 1961, resumed a portion of the plant's operations but since thatdate has failed and refused to reinstate 4 named employees, including the Charging'This termspecificallyincludes counselfor the General Counsel appearing at thehearing MYERS CERAMIC PRODUCTS CO.241Party herein, because of their membership and activities in behalf of the Union; and(4) on or about June 8, 1962, refused the request of Pedro L. Cortez to be reinstatedand advised him that if and when the charges herein were withdrawn he and theother employees not then reinstated would be returned to their respective jobs.On May 12, 1962, Respondent duly filed an answer denying the commission ofthe unfair labor practices alleged.The answer averred, as a separate defense, thatbecause the Union had won the aforementioned Board-conducted election, which washeld on November 14, 1961, and the Union was subsequently certified as the collective-bargaining representative of the employees here involved, it would not effectuatethe policies of the Act to proceed further with this matter.Pursuant to due notice, a hearing was held at San Jose, California, on June 14, 15,and 16, 1962, before Trial Examiner Howard Myers.The General Counsel andRespondent were represented by counsel and participated in the hearing.Full andcomplete opportunity was afforded the parties to be heard, to examine and cross-examine witnesses, to introduce evidence pertinent to the issues, to argue orally atthe conclusion of the taking of the evidence, and to file briefs on or before July 9,1962.2Briefs have been received from the General Counsel and from Respondent'scounsel which have been carefully considered.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS OPERATIONSEthel J. Hinz, As an Individual and as Executrix of the Estate of Lester F. Hinz,d/b/a Myers Ceramic Products Co., owns and operates Respondent, which has, andduring all times material had, its plant and principal offices at Santa Clara, California,where it is engaged in the manufacture, sale, and distribution of ceramic tile.During the 12-month period immediately preceding the issuance of the complaintherein, a period representative of all times material, Respondent's out-of-State ship-ments of finished products exceeded $50,000.Upon the basis of the foregoing facts,it is found,in linewith established Boardauthority, that Respondent is engaged in, and during all times material was engagedin, business affecting commerce within the meaning of Section 2(6) and (7) of theAct and that its business operations meet the standards fixed by the Board for theassertion of jurisdiction.IITHE LABOR ORGANIZATION INVOLVEDUnited Brick & Clay Workers of America, AFL-CIO,isa labor organizationadmitting to membership employees of Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementSome 26 or so years prior to the opening of the hearing herein,a man namedMyers started Myers Ceramic Products Co., herein called Myers Ceramic.Sometime in the early 1940's, Lester F. Hinz, Sr., herein called Hinz, Senior,became a partner of Myers Ceramic.Myers passed away some 15 or 16 years prior to the opening of the hearing in theinstant proceeding and apparently Hinz, Senior, became the sole owner of the businessin question, subject to Mrs Hinz' community property rights therein.On July 23, 1960, Hinz, Senior, passed away. In his will, Hinz, Senior, named hiswidow executrix of his estate and bequeathed to her,inter alia,his share of MyersCeramicsPrior to the death of Hinz, Senior, Mrs. Hinz very seldom visited the plant. Priorto her husband's death. Mrs. Hinz had absolutely no connection, except a possiblefinancial interest, with the plant nor did she know anything about its operations.At the time of the death of Hinz. Senior, Edward Maderios, who had been in theemploy of Myers Ceramics from November 9, 1936, until March 31, 1962, wasforeman and had been such for the 4 or 5 years immediately prior to his quittinghis job with Myers Ceramics.From the time of the death of Hinz, Senior, and until he severed his connectionwith Myers Ceramic, Maderios was the plant's main operating head.He was assisted2At the request of counsel the time to file briefs was extended to and includingJuly 23, 1962. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the operation of the plant by Lester F. Hinz, Jr.Mrs. Hinz' daughter, Leseth A.Marasa, became office manager a few months after the passing of Hinz, Senior.Al-though Mrs. Hinz has been the sole owner of Myers Ceramic since her husband'sdeath, she, because of her lack of any business experience, delegated all responsibilityof the running of the plant to Maderios, to her son, and to her daughter.At the time of his father's death, Hinz, Junior, was about 21 years of age.Hinz,Junior, commenced his connection with Myers Ceramic about 1953, at which timehe was a high school student. From said date until 1958, when he became a full-time employee, Hinz, Junior, worked at the plant only during his summer vacations.With the death of his father, Hinz, Junior's plant responsibilities greatly increased.In fact, he and Maderios became the plant's sole operating heads with the death ofHinz, Senior.Mrs.Marasa's connection with the plant commenced several months after herfather's death when the then bookkeeper quit.During all times material,Mrs.Marasa has held, as she credibly testified, "an all-around position" and doing "what-ever is necessary when it is necessary."B.Analysisand conclusions with respect to the unfair labor practices allegedand Respondent's defenses theretoThis case mainly centers around the shutdown of Respondent's plant on October 16,1961,3 and the resolution of the question whether, by such action, Respondent lockedout her employees in violation of the Act.4In the forepart of October 1961, Walter Dzielak, the Charging Party herein, andwho, at that time, was an employee of Respondent, and Carl Cook, also a formerRespondent employee, discussed between themselves "the decrease of wages [theemployees were then encountering] and what [they] could do to make a livingwage."As a result of this discussion, Cook went to the union hall where Otto Sar-gent, "the man in charge" of the hall, gave him some union authorization cards withinstructions to return them to him when and if a majority of Respondent's employeeshad signed them.On Monday evening, October 9, Paul Pelfrey, an international vice-president of theUnion, conferred at Cook's residence, with Cook, Cook's wife, Dzielak, CharlieMonsanto, president of Local 994 of the International union here involved, regardingthe unionization of Respondent's employees.On Friday evening, October 13, 11 employees and their respective wives attendeda meeting at a hotel located in San Jose, California, a city not far distant from theplant's location, where Pelfrey discussed with those present the benefits the employeescould derive from being organized.By October 11, a majority of the employees had signed union authorization cards.On said date, the Union wrote Mrs. Hinz that it represented a majority of her em-ployees and requested a meeting for the purpose of negotiating a collective-bargainingcontract.Said letter was received by Mrs. Hinz on October 12Commencing on October 5, and continuing for a few days thereafter, Mrs. Hinzhad prepared letters addressed to her employees, reading as follows:Due to the large inventory of unsold products on hand, it has become neces-sary to close down the plant and lay off the employees, effective immediately.Enclosed is your pay check to date.Your incentive pay will be forwardedwhen records are complete.We will contact you when the situation allows us to continue operations.Very truly yours,MYERS CERAMIC PRODS CO.,By (S) E. J. Hinz,ETHEL J. HINZ.These letters were not mailed to the employees until Sunday, October 15.3Unless otherwise noted, all dates hereinafter mentioned refer to 1961.4As the General Counsel apparently recognizes, the Act does not outlaw a lockoutperseIn the so-calledBuffalo Linencase(N L.R B. v Truck DriversLocalUnionNo 449,International Brotherhoodof Teamsters,Chauffeurs,Warehousemenand Helpersof America, AFL,353 U.S. 87), the Court was of the view that a lockout could only befound illegalif its useamounts to a breach of a specific provision of the ActSee alsoN.L.R B. v. Insurance Agents'InternationalUnion, AFL-CIO (Prudential Ins Co.),361 U.S.477; The Radio Officers' Unionof the Commercial TelegraphersUnion, AFL(A.H. BullSteamship Company)v.N.L R B.,347 U.S.17; Local 357, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (LosAngeles-Seattle Motor Express)v.N.L.R.B., 365U.S. 667. MYERS CERAMIC PRODUCTS CO.243On the following day, October 16, Mrs. Hinz went to the plant just prior to thecommencement of the morning shift, and informed Maderios, "to get ready toclose the plant down."When Maderios asked, "Now?," Mrs. Hinz replied in theaffirmative.Maderios then went into the plant proper and notified the employeesofMrs.Hinz' decision.The plant was closed down before work started thatmorning.On October 17, all the employees, except Ed Tarot and Fernando Oliveira, at-tended a meeting at the home of Andres Navarro where discussion was had aboutthe provisions of a bargaining contract to be presented to Respondent.The em-ployees present at said meeting then elected or appointed Cook, Dzielak, Jack Horton,Pedro Cortez, and Navarro to be members of said committee .5On October 20, Respondent unexpectedly received an order from Coronet Ceramicand Mosaic Tile Co., a Denver, Colorado, concern, for a tremendous amount of tile.On the evening of the day Respondent received the Coronet order, referied toimmediately above, a meeting was had in the offices of Respondent's general counsel,a Mr. Christy, which was attended by Christy, Joe De La Roi, and Dzielak.Atsaidmeeting, Christy stated, among things, that Mrs. Hinz was thinking of re-opening the plant.Christy then inquired whether De La Roi and Dzielak had acopy of the Union's contract.6After leaving Christy's office, Dzielak went to Horton's home and there informedthe other members of the then ne"otiating committee of what transpired at theaforementionedmeetingwith Christy.During the course of the meeting at Horton's home, referred to immediatelyabove, Dzielak's daughter called him and informed him that Mrs. Hinz had calledand desired him to return her call.Upon returning home that evening DzielakcalledMrs. Hinz.Regarding his telephone conversation with Mrs. Hinz, Dzielak testified that Mrs.Hinz said, "Walter, my prayers have been answered.A miracleis inthe offingif it is not too late"; that Mrs. Hinz then stated that some buyers from some easternoutfit "had been down at the plant all day" and that she had sold these persons "allthe tile that she had in the building, all the tile that she could manufacture inthe future, and, oh, everything was all set if we would just come back to work fineand dandy"; that when he asked Mrs. Hinz whether she had spoken to her at-torney, she replied, "No, I am only interested in reopening this plant"; that Mrs.Hinz further stated "she had some pictures made of Mr. Hinz which she wasabout to give to all the employees but now that we wanted to bring a union inthere and stuff she would not give us these pictures" but "she was ready to startdistributing some requests [sic] to fulfill Mr. Hinz' wishes"; that he again askedMrs. Hinz whether she had talked to Christy, her attorney, adding, "Why don'tyou have Mr. Christy talk to Mr. De La Roi, our business agent, and we will beall glad to come back.We would have a union and everything would be fine"; thatMrs. Hinz replied, "No, Walter.This is one of the things, if there is a union, why,I cannot have this contract to sell this tile.Walter, you employees come back.Iwill give you a big fat bonus for Christmas"; that he replied, "Mrs. Hinz, I wouldlike to do this through our business agent, Mr. De La Roi"; and that "she justtalked over and over again how we have [sic] been one big happy family duringthe past, that she would like to see these conditions come back..And againshe mentioned that big fat bonus for Christmas . . . that they are so happy to haveall of us back to work and everything, but she could not sell this tile if she hada union."During the course of her examination regarding her telephone conversation withDzielak,Mrs. Hinz testified that she called him at the request of a Mr. Carey; 7that she asked Dzielak if Maderios had informed the employees regarding thecontract to sell the tile; that she "probably" mentioned to him "it would be niceto get all the employees back to where they were beforehand, one big happy family";that she did not say "if all is well, we will give everyone a big Christmas bonus";that she "didn't think" that she mentioned a Christmas bonus; that she did not"discuss with Mr. Dzielak at this time the possibility of certain requests [sic] beingmade to the employees pursuant to an oral request of [her] deceased husband";that she did not tell Dzielak that she intended to have some photographs made6 On October 30, Navarro returned to work for Respondent at which time lie wasdropped as a member from the above-mentioned committee.O For some reason, not disclosed by the record, the details of what transpired at thismeeting were not brought out at the hearing herein.7 Apparently employee Bill Carey.681-492-63-vol. 140-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDof her late husband and distribute them to the employees; that she did "tell Mr.Dzielak that although [we] had this very wonderful contract to sell all your tile,that the contract depended on having no union at the plant"; and that she "really"could not "recall" mentioning the word "union" in said conversation.After a very careful scrutiny of the entire record, all of which has been care-fully read, and parts of which have been reread and rechecked several times, andbeingmindful of the parties' contentions regarding the credibility problems in-volved, of the fact that testimony was given regarding events which occurred manymonths prior to the opening of the hearing herein, and of the fact that very strongfeelings have been generated by the circumstances in this case, the Trial Examinerfinds that Mrs. Hinz' version of what was said in her October 20 conversation withDzielak to be substantially in accord with what was actually said.This finding issupported by the fact that Mrs. Hinz particularly impressed the Trial Examineras being one who is careful with the truth and meticulous in not enlarging hertestimony beyond her memory of what occurred. On the other hand, Dzielak gavethe Trial Examiner the impression that he was studiously attempting to conformhis testimony to what he considered to be to the best interest of himself and ofthe Union .8The next morning, October 21, the Union placed a picket line at the plant.Horton testified that about 10 a.m. on October 21, while he was doing picket duty,"Mrs. Hinz drove through the [picket] line about 30 feet . . . and motioned for meto come over"; that he went over to Mrs. Hinz and said, "You had better talk toWalter [Dzielak]"; that Mrs. Hinz then stated, "I've already talked to Walter anditdidn't do any good.What do you fellows want?" and that the following thenensued:I said, "Better conditions and wages at the plant."She said, "The union can't get them for you; why didn't you come to see me?"I said, "I did come to you and the wages went down two months in a row."She said, "If you fellows will forget the union and come back to work, wewill work out the wages and give you a nice bonus for Christmas."I said, "But we have already joined the union."She said, "Just because you signed those cards doesn't mean you have to gothrough with it."I said, "I'm sorry, Mrs. Hinz, I have to go back to the picket line." So I left.Mrs. Hinz testified that, from time to time, she spoke to all the pickets as shewent through the picket line and undoubtedly she spoke to Horton while he was doingpicket duty.Mrs. Hinz, however, emphatically denied asking Horton, "Why didn'tyou come to me, rather than picketing, or rather than going to a union if you had anyproblems?" or saying to Horton that he "didn't have to picket; they could all comeback to work and have a nice big family once again."Mrs. Hinz also emphaticallydenied that she asked, or motioned to Horton to come over to her car; or that shetold "Mr. Horton during this conversation that if he came back, everyone came back,that [I will] give them all a big Christmas bonus."As noted above, Mrs. Hinz particularly impressed the Trial Examiner as being acredible witness.On the other hand, Horton, like Dzielak, gave the distinct impres-sion that he was studiously attempting to conform his testimony to what he consideredto be to his and the Union's best interests.Under the circumstances, the Trial Ex-aminer finds that Mrs. Hinz did not make the statements attributed to her by Horton.Mrs. Rafaela Sanchez, the wife of Jose Sanchez, a plant employee, testified that inthe latter part of October, she telephoned the plant regarding a day's pay due herhusband; that she talked to Mrs. Marasa who explained to her that the check had beenmailed.Mrs. Sanchez then testified that the following took place:8 This is not to say that at times Mrs Hinz was not confused on certain matters orthat there were not variations in her objectivity and convincingness.But it also shouldbe noted that the candor with which she admitted, during a long and searching examina-tion, that she could not be certain as to certain dates or the exact words used, onlyserves to add credency to what a careful study of her testimony shows what she honestlybelieved to be the facts.One of the reasons for Mrs. Hinz' confusion while on thewitness stand was the often, but necessary, reference to her late husband. In fact, atone stage of the proceeding she became so emotionally upset that she had to be assistedfrom the hearing room. Another reason for her confusion may be attributed to the fact,as she testified, "I have had a death. I have had a fire. I have had a theft I have hadall sortsof troubles.I mean personaland business-wise. . . . I have had endless troublesat the plantand at home." MYERS CERAMICPRODUCTS CO.245After that was over she (Mrs. Marasa) asked me what did I have to sayabout the activities that weregoing on atthe plantI told her I had no ideawhat was going on since my husband was a man of few words, he never spoketo me about anything.So then she told me that she would bring me up to date on what was goingon about the union coming into the plant.And she told me that the union, ifthey got the union in the plant, it wouldn't help them in any way because theycould always sign a contract for a year and after it-after a year they had noobligation to keep it going.And then they could tear the building down brick by brick or either sellout to a bidder, whoever would buy itMrs. Sanchez further testified that she related her conversation with Marasa to herhusband.Regarding her conversation with Mrs. Sanchez, referred to immediately above,Mrs. Marasa testified under Rule 43(b) of the Federal Rules of Civil Procedure asfollows :Q.Would you tell us what was said?A. I believe Mrs. Sanchez reminded [me] that her husband had a day'swages coming and she had not received them.Q.What did you say?A. At that time I believe I told her that I had mailed them-or-yes, thatthey had been mailed. I remember [now]. There were several men whohad the same problem with a day's wages.Q.Was anything further said?A. I don't recall anything further.Q.Do you recall telling Mrs. Sanchez that [if] the union won the election,that the most the company would do . . . if they had to sign a contract, wouldbe just for a year and no more?A. No, I don'trecall saying that.Q. Isn't it true that you told Mrs. Sanchez that if the union won the election,after a year you would tear down the plant brick by brick so no one would[sic]work.A. That is not true.The Trial Examiner finds that Mrs. Marasa's version of her telephone conversa-tion with Mrs. Sanchez to be substantially in accord with the facts and rejects that ofMrs. Sanchez.The Trial Examiner further finds that Mrs. Marasa did not make thestatements attributed to her by Mrs. Sanchez.These findings are based not onlyupon the entire record in the case, but also on the fact that Mrs. Marasa, like hermother, particularly impressed the Trial Examiner as being an honest, forthright, andtruthful witness.Moreover, it seems incredible that Mrs. Marasa would make anymention of the Union when Mrs. Sanchez only asked for the check due her husbandand was immediately advised that it had been mailed.On October 28, Mrs. Hinz, through Attorney Christy, hired Eugene Gummersonas her labor relations consultant.That day Christy and Gummerson met in Christy'soffice with De La Roi and two members of the negotiating committee; namely,Dzielak and Navarro.There a written agreement was entered into, which provided,among other things, for a Board-conducted election among the maintenance andproduction employees on Respondent's payroll for the period of October 27.At the aforesaid October 28 meeting, Respondent's representatives informed theUnion's representatives that the plant would reopen on October 30 solely for thepurpose of manufacturing trim.The Union's representatives then inquired ofGummerson which employees would be recalled.Gummerson responded, to quotefrom his credible and undenied testimony, "The Company was going to resume theproduction of trim only, and that those people who were best qualified by trainingand experience would be recalled."Although De La Roi, Dzielak, and Navarrotestified none of them was questioned about the subject of recalls.On October 30, the plant reopened for the manufacture of trim"to go alongwith" the tile which was then on hand.The trim was especially needed for the tilefor which Coronet had agreed to purchase.All the employees who had previouslyworked in the trim department and about four employees who had not previouslyworked in that department were recalled.Although the Union never voiced any objection to the manner of selection ofthe persons who were actually recalled on October 30, the General Counsel at thehearing and in his brief contended that the four of the remaining members of the 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiating committee,9 each of whom had more plant seniority 10 than the fourpersons who had been recalled on October 30, and who, prior to the October 16shutdown, had never worked in said department, should have been recalled becauseof their seniority status and because they could have performed the work andhence Dzielak, Horton, Cook, and Cortez were discriminated against in violation ofSection 8(a)(3) of the Act because they were not recalled on said date.Thereis absolutely no evidence in the record, either credible or otherwise, that Respondentat any time prior to or after the death of Hinz, Senior, laid off or recalled employeespursuant to a seniority policy.Accordingly, the Trial Examiner finds, in view ofthe added fact that thereis noevidence that Respondent selected the persons sherecalled on October 30, by antiunion motives, the General Counsel's contention thatDzielak,Horton, Cook, and Cortez were discriminated on and after October 30,to be without substance or merit.ilGummerson credibly testified further, andagainwithout contradiction, that ata negotiating meeting held on or about December 14, the Union representativesbrought up the question of the recall ofcertainemployees and whether any furtheremployeeswould be recalled," and that he "advised them that the employees thatwere working were, in our opinion, those best qualified to do the work available."In furtherance of hiscontentionthat the October 16 shutdown was illegallymotivated, as was the failure to recall all of the employees and to retain them,the General Counsel points to, and relies heavily upon, certain antiunion remarksallegedlymade ata meeting of employees held on November 10.Since it would unduly protract this report to summarize all the testimony givenwith respect to this meeting, which was called by Hinz, Junior, or to spell out fullythe confusion and inconsistencies contained therein, the following is a compositepicture of what transpired thereat.The parties may be assured that in reachingall resolutions, findings, and conclusions, the record as a whole has been carefullyreviewed; the credibility of the witnesses given great consideration; relevant caseshave been studied; and each contention advanced has been weighed, even thoughnot specifically discussed.On the evening of November 10, Hinz, Junior,called a meetingof Respondent'semployees for the purpose of discussing with them the Board election which wasscheduled to be, and was, held on November 14.All said employees attended themeeting, which was held in the plant, except Pedro Cortez and Tony Visconti.There, a discussion was had relative to the advantages and disadvantages of unionrepresentation.Hinz, Junior, told the men that good management-employee rela-tionships had existed in the plant for some 25 years without a union; that he"didn't feel it was necessary" to have a union at that time; that "union representationcould not guarantee the men any benefit that [the Company] could not afford orthe business did not allow"; that he knew the men were unhappy with the incentivepay system then in effect, adding, "I am sure that a satisfactory arrangement couldbe worked out" without the aid of a union; that "union representation would notguaranteethe institution of a [medical-health] plan" for theinstitutionof such aplan "was also contingent upon how much money there was"; and that "there was norelationship between union representation and the gaining of these benefits" becausethe Company would try [its] best,as wealways had in the past, to take care ofthe men and observe their wishes, but that union representation or not, there was somuch money in the pot and that is what had to be split."The above recital of what Hinz, Junior, said at the aforementioned meeting clearlyindicates, and the Trial Examiner finds, that he was only endeavoring to wean theemployees away from the Union and hence to bring about its defeat at the forth-coming Board election.This conduct,standing alone, as it does, is not violative ofany provision of the Act and the Trial Examiner so finds.This finding is supportedby the fact that nothing contained in his remarks contained any threat of reprisalor any promise of benefit.Mary Cortez testified that on the evening of November 13, Hinz, Junior, tele-phoned and asked to speak to her husband, Pedro Cortez, a Respondent employeeand a member of the negotiating committee; that she informed Hinz, Junior, thatO Namely, Dzielak, Horton, Cook, and Cortez10 Except Al Smith, who had retired from Respondent's employ prior to the death ofHinz, Senior.Smith was recalled because of his knowledge of the workings of the trimdepartment and for the added purpose of supervising the employees who were recalledto work therein.n It is significant to note the provisions of the bargaining contract between Respondentand the Union, dated May 4, 1962, provide, regarding layoffs and recalls, that seniorityshall govern only "where ability and fitness are relatively equal." MYERS CERAMIC PRODUCTS CO.247her husband was not home and then inquired if Hinz, Junior, cared to leave amessage; and that Hinz stated:tomorrow there is going to be an election at the plant. I am nottelling Peter how to vote but it is not going to solve anything. If he votes theunion in there will be a stall in reopening the plant.But if the union is votedout I will give him a larger incentive pay and a big bonus for Christmas.Hinz, Junior, testified that pursuant to his attorney's instructions he contacted noemployee on the eve of the Board election; that on November 9, he called Cortez'home, as well as the homes of all the other employees, to notify them of the afore-mentioned November 10 plant meeting; and that he could not recall whether hespoke to Cortez or to Cortez' wife or what was said if he actually had spoken toeither of them because that evening (November 9) he "spoke to the homes ofvirtually all the employees" and therefore he was unable to testify as to what wassaid during each telephone conversation.Hinz' testimony elicited by the GeneralCounsel under Rule 43(b) of the Federal Rules of Procedure concludes with respectto this matter as follows:Q.Do you remember telling Mrs. Cortez that if the union won the electionthat the company would stall in fully reopening the plant and calling backemployees?A. I said nothing of that kind to anybody, sir.Q. And if the union lost the election that the plant would be immediatelyreopened and all the employees would be recalled?A No, sir. I said this [sic] to no one, sir.As in the cases of his mother and his sister, Hinz, Junior, particularly impressedthe Trial Examiner as being an honest, forthright, and truthful witness.On the otherhand, Mrs. Cortez did not so impress the Trial Examiner.Under the circumstances,the Trial Examiner finds that Hinz, Junior, did not make the statements attributedto him by Mrs. Cortez.It is the General Counsel's contention that the reasons advanced by Respondentfor the October 16 shutdown "are patently false."He bases this contention mainlyon the fact that: (1) "no discussion [was had] with the foreman (Maderios) priorto the shutdown that such an act was contemplated"; (2) "no notice was given to theemployees" prior to the shutdown; (3) "the abrupt termination of all [her] em-ployees" cannot support her argument "that business was poor with no favorableoutlook"; (4) in the past Respondent had similar adverse business conditions andthe plant was not shut down and the employees laid off; (5) "the alleged declinein business does not explain the striking coincidence that the plant shutdown occurredimmediately after the receipt of the Union's letter" of October 11; (6) "Respondentdid not consider shutting the plant prior to the receipt of knowledge of [her] em-ployees' union activity"; (7) "the impetus for making" the decision to shut theplant was "Mrs. Hinz' hostility to the Union as the collective-bargaining representa-tive of her employees; and (8) Mrs. Hinz failed to substantiate [her] economicdefense in that [she] produced no records at the hearing to support [her] economiccontentions."The record establishes, and the Trial Examiner finds, that for a long period oftime prior to October 16, business was "slacking off" and the plant's inventory wasincreasing; that as of October 16, there was on hand about 1 million square feetof tile; that over a long period of time Mrs. Hinz and Maderios discussed the closingof the plant; that on at least one occasion Maderios suggested to Mrs. Hinz thatthe plant go on a 4-day week; that in August, September, and October, 1961. Maderioswent to Mrs. Hinz and "called to her attention that the sales were way off" and thatsomething should be done about it; that sometime in 1961, Maderios advised Mrs.Hinz that she "could shut the doors of the plant and still have enough tile for sixmonths"; that there was no shipment of tile for about 2 months immediately prior tothe shutdown; that Hinz, Junior, was, on October 16, a member of the ArmedForces Reserve and was about to be called into active service at any time; that Mrs.Hinz' attorney suggested she close the plant; and that Mrs. Hinz, new and inexperi-enced in the business world, just did not know how to operate the plant, especiallyone in such a poor economic condition such as the one here involved.Upon theforegoing findings, the Trial Examiner is convinced, and finds, that the plant wasclosed on October 16, solely for economic reasons and not for the reasons advancedby the General Counsel.The Trial Examiner finds that the Union's demand ofOctober 1l for recognition and closing of the plant on October 16. did not establishany relationship other than temporal coincidence between Respondent's action andher employees' organizational activities.The Trial Examiner further finds that, under 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe circumstances of this case,especially since most of the testimony regardingRespondent's poor economic condition was elicited by the General Counsel from per-sons called by him,12 there is no merit in the General Counsel's contention that it wasRespondent's duty to support her economic defense by her books and records.It is true,as the General Counsel points out, that during the time Hinz,Senior, wasrunning the plant,the plant's inventory,on at least one occasion,was as high as itwas on October 16, 1961,and the plant was not shut down.What the reason forsuch a large inventory during Hinz, Senior's time was not disclosed by the records norwas the season of the year established.Here,asMaderios testified and which por-tion of his testimony the Trial Examiner credits,the cold and wet season was comingon and that was one of the factors which prompted him to seek out Mrs. Hinz andsuggest to her to close the plant or to establish a shorter workweek.In the latter part of May 1962, Cortez and Horton were recalled to work and eachworked 11 days and were then laid off because work had run out on the job to whichthey had been assigned.The General Counsel's contention,to quote from his brief,"that such employment (11 days) does not constitute full reinstatement" is withoutmerit or substance. In the first place, the shutdown of October 16, as found above,was not violative of the Act and therefore Respondent was under no duty to offerto Horton or to Cortez, as the General Counsel states in his brief, "reinstatement totheir former or substantially equivalent positions." In the second place, their secondlayoffs were not antiunion motivated.Under date of Saturday, June 9, 7 days prior to the opening of the hearing in theinstant proceeding,Horton wrote Mrs.Marasa requesting a job.About 9 a.m. onJune 11, Horton received a telephone call, instructing him to report for work thenext morning.When he reported for work on June 12, Horton was assigned to thespray machine.Horton testified that it required two men to run that machine andthat he was told that he would have to operate it by himself.A careful reading of thetestimony regarding this incident clearly establishes, and the Trial Examiner finds,that Horton was told that he would have a helper assigned to himas soon as he gotthemachine started.However, Horton demanded that this additional person beassigned to the machine before he would commence work.When Horton's demandwas refused, he walked out of the plant.Upon the entire record in the case, theTrial Examiner finds that Horton was assigned to a job on June 12, and that he re-fused the assignment.The Trial Examiner further finds that the Horton incidenton June 12 cannot properly be attributed to any union hostility on Respondent's partand hence was not violative of any provision of the Act.About 11 p.m. on June 8, Cortez called the plant and spoke to Mrs. Hinz for sev-eral hours.13The purpose of this callwas, asCortez admitted on thewitness stand,to entrap Mrs. Hinz into making some admission against interest which he could thenuse at the hearing herein which was scheduled to, and which did, open on June 14.It is the General Counsel's contention, relying upon the testimony of Cortez andthat of Cortez' wife, that during the said telephone coversation, referred to im-mediately above, Mrs. Hinz offered to reinstate Cortez, provided he used his in-fluence to have "the boys drop these labor charges."Mrs. Cortez testified that shelistened to a portion of this telephone call and her testimony with respect to whatshe heard is, in the main, substantially the same as that given by her husband.Mrs.Hinz testified that she spoke to Cortez that night; that Cortez introduced his wifeduring said call; that she spoke to Mrs. Cortez; 14 and that she and Cortez were notdiscussing the pending Labor Board unfair labor practice charges but talking about agrievance which had been filed by an employee under the grievance procedure of theUnion's contract with Respondent.The Trial Examiner finds that Mrs. Hinz' ver-sion of what was said during aforesaid telephone conversation to be substantially inaccord with the facts and rejects the Cortez versions thereof.This finding is basednot only on the fact that the Trial Examiner finds Mrs. Hinz to be a credible witness,but also on the fact that he gives no credence to those portions of the testimony ofeither Cortez or of Cortez' wife which are contradicted or explained and which arenot corroborated by objective circumstances or by the testimony of crediblewitnesses.22The Trial Examiner is not unmindful of the fact that most of the witnesses whotestified regarding Respondent'seconomic condition were called by the General Counselunder the aforementioned Rule 43(b).Maderios, however, was not and he gave a fairlydetailed description of the plant's poor economic condition for a long period of time priorto the October 16 shutdown.13 It was Mrs.Hinz' custom to arrive at the plant about mid-afternoon and remain therefar into the night.14What transpired between Mrs. Hinz and Mrs Cortez during this conversation wasabout matters not here pertinent. HERSHEY CHOCOLATE CORPORATION249Upon the record as a whole, it is recommended that the complaint be dismissedin its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAw1.Ethel J.Hinz,As an Individual and as Executrix of the Estate of Lester F. Hinz,d/b/a Myers Ceramic Products Co., Santa Clara, California,is engaged in, and duringall times material has been engaged in, commerce within the meaning of Section2(6) and (7) of the Act.2.United Brick & Clay Workers of America, AFL-CIO,isa labor organizationwithin the meaning of Section2 (5) of the Act.3.The allegationsof the complaint that Respondent has engaged in and is engag-ing in unfairlabor practices within themeaning of Section 8(a) (1), (3),and (4)of the Act, have not been sustained.RECOMMENDED ORDERIt is recommended,upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in the case,that the complaint be dis-missed in its entirety.Hershey Chocolate CorporationandLarry S. Moyer and JacobH. HowardLocal 464, American Bakery and Confectionery Workers Inter-national Union,AFL-CIOandLarryS.Moyer andJacob H.Howard.Cases Nos.. -CA-2417 and 4-CB-731.December 21,1962DECISION AND ORDEROn April 2, 1962, Trial Examiner Sidney Lindner issued his Inter-mediateReport in the above-entitled proceeding, finding that the Re-spondents had not engaged in the unfair labor practices as allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel and the Charging Parties filed ex-ceptions to the Intermediate Report and supporting briefs.Re-spondent Union filed a brief in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations.[The Board dismissed the complaint.]MEMBER RODGERStook no part in the consideration of the aboveDecision and Order.140 NLRB No. 31.